DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/1/2021 was filed after the mailing date of the non-final office action on 12/22/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Remark, filed 3/12/2021, with respect to claims 1-7, 17, and 20-25 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-7, 17, and 20-25 has been withdrawn. 

Allowable Subject Matter
Claims 1-7, 17, and 20-25 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or to fairly suggest the unused resource type comprises a resource that is prohibitive for utilization by a certain link according to an initial decision of a control network node but is temporarily available for the certain link after resource coordination by the network node among multiple radio links in conjunction with other limitations in independent claims 1 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ryan et al. (US Pub. No. 2009/0154487) teaches total available bandwidth can be divided among various classes within a repeated scheduling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122.  The examiner can normally be reached on Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466